                          Case 2:19-cv-02765-PSG-SS Document 27 Filed 03/19/20 Page 1 of 2 Page ID #:151



                            1 DOLL AMIR & ELEY LLP
                              HUNTER R. ELEY (SBN 224321)
                            2 heley@dollamir.com
                              725 South Figueroa Street, Suite 3275
                            3 Los Angeles, California 90017
                              Tel: 213.542.3380
                            4 Fax: 213.542.3381
                            5 FREDRIKSON & BYRON, P.A.
                              LORA M. FRIEDEMANN (admitted pro hac vice)
                            6 lfriedemann@fredlaw.com
                              ANNE RONDONI TAVERNIER (admitted pro hac vice)
                            7 arondonitavernier@fredlaw.com
                              200 South Sixth Street, Suite 4000
                            8 Minneapolis, MN 55402
                              Tel: 612.492.7000
                            9
                              Attorneys for Defendants,
                           10 NORM THOMPSON OUTFITTERS, LLC
                              and BLUESTEM BRANDS, INC.
                           11
D OLL A MIR & E LEY LLP




                           12                        UNITED STATES DISTRICT COURT
                           13                      CENTRAL DISTRICT OF CALIFORNIA
                           14
                           15   STAR FABRICS, INC., a California               Case No. 2:19-cv-02765-PSG-SS
                                Corporation
                           16                                                  Assigned to Judge Philip S.
                                            Plaintiff,                         Gutierrez; Referred to Magistrate
                           17                                                  Judge Suzanne H. Segal
                                v.
                           18                                                  NOTICE OF FILING OF
                                NORM THOMPSON OUTFITTERS,                      BANKRUPTCY PETITION
                           19   LLC, a Delaware limited liability
                                company; BLUESTEM BRANDS, INC.,
                           20   a Delaware Corporation; and DOES 1
                                through 10,                                    Complaint Filed: April 10, 2019
                           21                                                  Trial Date:    TBA
                                            Defendants.
                           22
                           23
                           24
                           25
                           26
                           27
                           28


                                                         NOTICE OF FILING OF BANKRUPTCY PETITION
                          Case 2:19-cv-02765-PSG-SS Document 27 Filed 03/19/20 Page 2 of 2 Page ID #:152



                            1                 NOTICE OF FILING OF BANKRUPTCY PETITION
                            2         YOU ARE HEREBY NOTIFIED that on March 9, 2020, Bluestem Brands,
                            3 Inc. (“Debtor”), a defendant herein, filed a voluntary petition for relief under chapter
                            4 11 of Title 11 of the United States Code with the United States Bankruptcy Court for
                            5 the District of Delaware, Case Number 20-10566-MFW.
                            6         Please note further that, as provided in 11 U.S.C. § 362, the filing of the
                            7 petition operates as a stay of the continuation of any judicial proceeding against
                            8 Debtor; of the enforcement against Debtor or against property of Debtor’s bankruptcy
                            9 estate (“estate”) of any judgment obtained before the filing of the bankruptcy petition;
                           10 of any act to obtain possession of property of the estate or of property from the estate
                           11 or to exercise control over property of the estate; of any act to create, perfect, or
D OLL A MIR & E LEY LLP




                           12 enforce any lien against property of the estate; and of any act to collect, assess, or
                           13 recover a claim against the Debtor that arose before the filing of the bankruptcy
                           14 petition.
                           15
                           16   DATED: March 19, 2020                     DOLL AMIR & ELEY LLP
                           17
                           18                                             By:_/s/ Hunter R. Eley________________
                                                                              HUNTER R. ELEY
                           19                                             Attorneys for Defendants,
                                                                          NORM THOMPSON OUTFITTERS, LLC
                           20                                             and BLUESTEM BRANDS, INC.
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28


                                                        NOTICE OF FILING OF BANKRUPTCY PETITION
